DETAILED ACTION
The following is a first action on the merits of application serial no. 16/449836 filed 6/24/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 6/24/19 has been considered.
Claim Objections
Claims 11 and 19 are objected to because of the following informalities:  
-Claim 11 recites the limitation “gearbox” in line 2, however, claim 2 recites the limitation “gear train” in line 2. Applicant should change “gearbox” to “gear train” to maintain consistency of scope of limitation in the claims.
-The method claim 19 recites dependency from apparatus claim 17 and not method claim 18. Applicant should correct dependency accordingly.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
-Claim 9 recites the limitation “a fourth shaft connects to a bevel gear train” on last line, however, it is unclear from the disclosure as filed what the “fourth shaft” is pertaining to being that the “third shaft” as recited from claim 2 is connected to the turbine which is also connected to the gear train, please clarify.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackin 20180266329 and Moniz et al 20080148881 in view of Duong et al 20200256258.  As to claim 1, Mackin discloses an auxiliary power unit, comprising: in serial flow communication, an engine compressor (22, 24), a combustor (26) and a turbine (32, 34), the turbine rotatable about an engine axis (dot line); a first shaft (52 or 62), the first shaft extending non-parallel to the engine axis; and a second doesn’t disclose the first shaft operatively connecting the turbine to the engine compressor.
Moniz discloses an auxiliary power unit, comprising: in serial flow communication, an engine compressor (14, 22), a combustor (16) and a turbine (18, 20), the turbine rotatable about an engine axis (11); a first shaft (112 or 122), the first shaft extending non-parallel to the engine axis; and a second shaft (112 or 122) operatively connecting the turbine to a load (110, 120), the second shaft extending non-parallel to the engine axis. However, Moniz doesn’t disclose the first shaft operatively connecting the turbine to the engine compressor.
Duong discloses an auxiliary power unit, comprising: in serial flow communication, an engine compressor (24), a combustor (26) and a turbine (28), the turbine rotatable about an engine axis (A) and shows that it is well known in the art to provide the unit with a non-parallel compressor (abstract and [0053], last four lines) that can be disposed upon a non-parallel shaft (122x).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide Mackin and Moniz with a compressor or relocate the compressor within Mackin and Moniz to the non-parallel shaft in view of Duong to reduce axial length of system which provides compacting structure to reduce weight of system.

As to claim 2, Mackin and Moniz discloses wherein: the first shaft operatively connects the turbine to the engine compressor via a gear train (Mackin: 54, 64 and 

As to claim 3, Mackin and Moniz discloses wherein the first shaft is oriented at a first non-zero angle to the engine axis, the first non-zero angle being equal to or smaller than 90 degrees (Mackin shows 52, 62 at 90 degree to axis and Moniz shows 112, 122 at 90 degree to axis).

As to claim 4, Mackin and Moniz discloses wherein the second shaft is oriented at a second non-zero angle to the engine axis, the second non-zero angle being equal to or smaller than 90 degrees (Mackin shows 52, 62 at 90 degree to axis and Moniz shows 112, 122 at 90 degree to axis).

As to claim 5, Mackin and Moniz discloses wherein the first shaft is substantially perpendicular to the engine axis (Mackin shows 52, 62 at 90 degree to axis and Moniz shows 112, 122 at 90 degree to axis).

As to claim 6, Mackin and Moniz discloses wherein the second shaft is substantially perpendicular to the engine axis (Mackin shows 52, 62 at 90 degree to axis and Moniz shows 112, 122 at 90 degree to axis).

at least one of: a load compressor, and a generator (Mackin: 38, 40, 76 and Moniz: 110, 120).

As to claim 13. Mackin discloses a gas turbine auxiliary power unit, comprising: in serial flow communication, a first engine compressor (22), a second engine compressor (24), a combustor (26) and a turbine (32, 34), the second engine compressor (24) and the turbine (34) being rotatable about an engine axis (dot line) and the first engine compressor (22) configured to be driven by the turbine (32). However, Mackin doesn’t disclose a rotation axis of the first engine compressor being non-parallel to the engine axis.
Moniz discloses a gas turbine auxiliary power unit, comprising: in serial flow communication, a first engine compressor (22), a second engine compressor (14), a combustor (16) and a turbine (18, 20), the second engine compressor (14) and the turbine (18) being rotatable about an engine axis (11) and the first engine compressor (22) configured to be driven by the turbine (20). However, Moniz doesn’t disclose a rotation axis of the first engine compressor being non-parallel to the engine axis.
Duong discloses an auxiliary power unit, comprising: in serial flow communication, an engine compressor (24), a combustor (26) and a turbine (28), the turbine rotatable about an engine axis (A) and shows that it is well known in the art to provide the unit with a non-parallel compressor (abstract and [0053], last four lines) that can be disposed upon a non-parallel shaft (122x).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide Mackin and Moniz with a 

As to claim 16, Mackin and Moniz discloses comprising a gear train (Mackin: 54, 64 and Moniz: 134, 136) connecting the first engine compressor to the turbine.

As to claim 17, Mackin and Moniz discloses further comprising an electrical generator (Mackin: 12 and Moniz: 120) connected to the first engine compressor.

As to claim 18, Mackin discloses a method of operating an auxiliary power unit, comprising: generating exhaust gases in a combustor (26) of a gas turbine engine to drive a turbine (32, 34) about an engine axis (dot line); rotating a first shaft (52 or 62) non-parallel to the engine axis using power from the turbine; and rotating a second shaft (52 or 62) non-parallel to the engine axis using power from the turbine and using the second shaft to drive a load (12, 14). However, Mackin doesn’t disclose using the first shaft to drive a compressor of the gas turbine engine.
Moniz discloses a method of operating an auxiliary power unit, comprising: generating exhaust gases in a combustor (16) of a gas turbine engine to drive a turbine (18, 20) about an engine axis (11); rotating a first shaft (112 or 122) non-parallel to the engine axis using power from the turbine; and rotating a second shaft (112 or 122) non-parallel to the engine axis using power from the turbine and using the second shaft to doesn’t disclose using the first shaft to drive a compressor of the gas turbine engine.
Duong discloses an auxiliary power unit, comprising: in serial flow communication, an engine compressor (24), a combustor (26) and a turbine (28), the turbine rotatable about an engine axis (A) and shows that it is well known in the art to provide the unit with a non-parallel compressor (abstract and [0053], last four lines) that can be disposed upon a non-parallel shaft (122x).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide Mackin and Moniz with a compressor or relocate the compressor within Mackin and Moniz to the non-parallel shaft in view of Duong to reduce axial length of system which provides compacting structure to reduce weight of system.

As to claim 19, Mackin discloses wherein driving the load includes driving a load compressor (50, [0016]) to supply air to a pneumatic system of an aircraft.

As to claim 20, Mackin and Moniz discloses wherein the driving the load includes driving an electric generator (Mackin: 38, 40, 76 and Moniz: 110, 120) to power an electrical system of the aircraft.

Claims 7, 8, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackin and Moniz in view of Duong as applied to claims 1-6, 10 and 13 above, and further in view of Kupratis et al 20200102885.  As to claim 7, doesn’t disclose the gear train being a differential gear train.
Kupratis discloses an auxiliary power unit having a gear train (70) and shows that it is well known in the art to use a differential gear train as recited.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the gear trains of Mackin and Moniz in view of Duong with a differential gear train further in view of Kupratis to control speed and torque difference between the first and second shafts to provide additional speed ratios which increase efficiency output of the system.

As to claim 8, Mackin and Moniz in view of Duong discloses wherein the differential gear train includes a bevel gear (Mackin: 54, 64 and Moniz: 134, 136).

As to claim 9, Mackin and Moniz in view of Duong and further in view of Kupratis discloses wherein: the gear train is a differential gear train (Kupratis: 70); the third shaft (Mackin: 28, 30 and Moniz: 40, 42) is connected to a bevel gear train (Mackin: 54, 64 and Moniz: 134, 136); and a fourth shaft (Mackin: 54, 64 and Moniz: 134, 136) connects the bevel gear train to the turbine.

As to claim 14, Mackin and Moniz in view of Duong and further in view of Kupratis discloses a differential gear train (Kupratis: 70) connecting the turbine (Mackin: 32 and Moniz: 20) to the first engine compressor (Mackin: 22 and Moniz: 22).

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackin and Moniz in view of Duong as applied to claims 1-6 and 10 above, and further in view of Plante et al 20180172012.  As to claim 11, Mackin and Moniz in view of Duong discloses the combustor, gearbox and compressor, but doesn’t explicitly describe the core gas flow path as recited.  
Plante discloses an auxiliary power unit having a combustor (15), gearbox (22, 22a) and engine compressor (12a) and shows that it is well known in the art to provide a core gas flow path between the gearbox and the compressor as recited (as shown via arrows in Figure 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the core gas flow in Mackin and Moniz in view of Duong between the gearbox and engine compressor further in view of Plante to control compressed air required by the environmental control system of the aircraft to improve operating efficiency of system.

As to claim 12, Mackin in view of Moniz in view of Duong and further in view of Plante discloses wherein: the engine compressor is a boost compressor (Mackin: 22, [0014], lines 8-9 and Moniz: 22 and Duong: 122), the turbine is a power turbine (Mackin: 32, 34 and Moniz: 18, 20), the APU includes a high pressure compressor (Mackin: 24 and Moniz: 14), and a high pressure turbine (Mackin: 34 and Moniz: 18), in serial flow communication with the combustor, the boost compressor, the high pressure compressor, the high pressure turbine, and the power turbine are part of a core gas flow path (as shown via arrows in Figure 3 in Plante), and the core gas flow path includes a .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackin and Moniz in view of Duong and further in view of Kupratis et al as applied to claims 1-10, 13 and 14 above, and further in view of Plante et al.  Mackin and Moniz in view of Duong and further in view of Kupratis discloses the combustor, gearbox and compressor, but doesn’t explicitly describe the core gas flow path as recited.  
Plante discloses an auxiliary power unit having a combustor (15), gearbox (22, 22a) and engine compressor (12a) and shows that it is well known in the art to provide a core gas flow path between the gearbox and the compressor as recited (as shown via arrows in Figure 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the core gas flow in Mackin and Moniz in view of Duong and further in view of Kupratis between the gearbox and engine compressor further in view of Plante to control compressed air required by the environmental control system of the aircraft to improve operating efficiency of system.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Moniz et al 20090064683 discloses an auxiliary power unit and shows that it is well known in the art to provide a non-parallel shaft to the axis of an engine compressor and connecting a turbine to a load (Figure 6).
- Moniz et al 20080072568 discloses an auxiliary power unit and shows that it is well known in the art to provide a first and second non-parallel shaft to the axis of an engine compressor and connecting a turbine to a load (Figure 2).
-Moore et al 8424280 discloses an auxiliary power unit and shows that it is well known in the art to provide a differential gearbox between the power unit and a load (Figure 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        December 3, 2021